■OPINION OF THE COURT — by
Chief Justice TURNER
This bill is filed for the purpose of having certain memoranda and ieCeipts cancelled — They were given in relation to the sale and exchange of land in Franklin county; and the court is satisfied that the transaction between the parties has been closed and settled, and that these vouchers are now unavailing, either to compel a specific execution of a contract, on the one hand, or to sustain an action for money on the other.
The suit of Adeliza Picket, vs. M. Picket, Jr. (the complainant in this suit) and Wm. Picket, is founded on the vouchers,in question, and a decision in the one case, is sufficient to determine and settle the rights of the parties in the other. The complainant in the last named suit seeks a specific execution of the contract for the sale or exchange of land.; and very soon after she commenced her suit, the other complainant instituted this suit to obtain a decree for cancelling the instrument. This course was one of superabundant caution, and which we deem unnecessary. — ■ So that the complainant’s bill must be dismissed at the costs of the complainant.